Citation Nr: 1120449	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-31 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1975 in the United States Army as a medical corpsman. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In September 2010, the Board remanded the Veteran's claim to attempt to schedule a VA examination to substantiate the Veteran's contention that his tinnitus is etiologically related to noise exposure in military service. A January 2011 VA examination report indicates that an examination was not scheduled because the Veteran is currently incarcerated at the Waupun Correctional Institution serving a life sentence. The Institution will not allow the Veteran to travel to a VA facility for an examination, and VA does not have an audiologist who travels for compensation examinations. The examiner also noted that the Institution is not equipped with an audiology booth for testing. 


FINDINGS OF FACT

1. VA has complied with its duty to assist the Veteran in substantiating his claim.

2. The preponderance of the evidence is against a finding that any currently present tinnitus is etiologically related to military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are not met. 38 U.S.C.A. §§ 1110, 5701 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). It also requires VA to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran, who filed his claim for entitlement to service connection for tinnitus in September 2008. In October 2008, VA sent the Veteran notice as to what evidence he could submit to substantiate his claim, what evidence VA was responsible for gathering, what this evidence must show, and how VA determines a disability rating and effective date for a claim. 

VA has also complied with its duty to assist the Veteran in gathering evidence to substantiate his claim. All service medical records are associated with the claims folder. In a February 2009 statement, the Veteran contended that he did not have a physical examination prior to discharge; however, the claims folder contains a copy of a January 1975 military examination, the purpose of which is indicated as "discharge." The Veteran has not indicated that he has received treatment for tinnitus at any VA medical center. He has not authorized the release of any outstanding private medical records. The Veteran provided VA with a copy of an audiogram conducted in prison in March 1993. 

A January 2011 report of general information indicates that the Veteran is serving a life sentence with no possibility of parole until 2053. 

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans. The Manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel. If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA. See M21- 1MR, Part III.iv.3.A.11.d (2008).

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility. See, e.g., 38 U.S.C.A. § 5711 (West 2010). VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility to arrange for their medical personnel to conduct an examination according to VA examination worksheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination. See Bolton, 8 Vet. App. at 191. 

In January 2011, the RO attempted but was unable to schedule the Veteran for a VA examination at the Waupun Correctional Institute or a nearby VA facility. A January 2011 VA audiological examination report indicates that further efforts to schedule an examination for the Veteran would be futile. First, the Institute indicated that the Veteran would not be allowed to leave for an examination at a VA facility. Second, a VA examiner stated that that VA does not have an audiologist who travels for compensation examinations. Third, the examiner determined that the Institute does not possess the proper equipment, including an audiology booth, to conduct an audiological examination on-site. 

Further, the Veteran's service records contain no indication that he was exposed to significant acoustic trauma or that he experienced tinnitus in military service. There is no competent medical evidence that the Veteran was treated for or exhibited symptoms of tinnitus at any time since separation from military service. The Veteran is not currently diagnosed with tinnitus, though he contends that he experiences ringing in his ears. See McClendon v. Nicholson, 20 Vet. App. 79 (2006) (finding that VA's duty to provide a medical examination is triggered when the record indicates that further medical development raises a reasonable possibility of substantiating a connection between a current diagnosis and an in-service event). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Service Connection

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The preponderance of the evidence is against findings that the Veteran is currently diagnosed with tinnitus or that any currently present tinnitus is related to military service. See Alemany, 9 Vet. App. at 519.

Generally, in order for a veteran to prevail on the merits for a service-connection claim, the Board must find (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In reviewing the record, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., the condition is simple, for example, a broken leg);

(2) a layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that a medical opinion was not required to prove a nexus between a service-connected mental disorder and a drowning that resulted in a Veteran's death, when the Veteran's widow claimed the Veteran committed suicide due to the service-connected mental disorder). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. at 303 (concerning varicose veins); see also Jandreau, 492 F.3d at 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service medical records are negative for any mention of acoustic trauma, hearing difficulties, or tinnitus. Moreover, the Veteran's service personnel records indicate that he was assigned as a medic throughout his military service.   A January 1975 examination, the purpose of which is indicated as "discharge," does not mention any tinnitus. 

The earliest evidence of record regarding tinnitus is the Veteran's September 2008 claim, filed 34 years after separation from military service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (stating that a lengthy period between separation from service and evidence of symptoms may be used as evidence against a claim). In an October 2008 letter to VA, the Veteran stated that he had had ringing in his ears for "over 34 years," which he believed "started as a result of being on the weapons firing range when qualifying on the M-16 rifle and the M-60 machine gun without using ear plugs in basic training." The Board finds the Veteran's allegation that he was not provided ear protection in basic training in late 1972 to be patently incredible.  It is wholly inconceivable that firing range personnel, and especially United States Army drill instructors, would have been derelict in the performance of their fundamental responsibility to ensure a safe training environment as the Veteran has alleged.  Indeed, the Veteran has already demonstrated his lack of credibility as to his assertion that he did not receive a separation physical examination.  

He also reported exposure to large generators and engines during service in Nicaragua and Panama. The Veteran reported that he had never sought treatment for this condition and that he thought it was "just part of the aging process until reading an article on tinnitus." He reported that he had not fired a weapon or driven a diesel vehicle since leaving the military. 

In December 2008, the Veteran submitted a March 1993 private audiogram in support of his claim. Review of this audiogram does not indicate that it includes a diagnosis of, reported symptoms of, or any notations regarding tinnitus. 

In a November 2010 statement, the Veteran reported that he complained of ringing in his ears during a physical while he was in the D.C. Department of Corrections in the summer of 1976. He also reported that he was arrested in 1981 in Jackson, Mississippi and sent to the Mississippi Department of Corrections, at which time he received a physical and complained of ringing or buzzing in his ears. He reported that, at the time he complained, he also had severe headaches and redness of the left eye. He reported that he has experienced ringing of the ears, earaches, severe headaches, and redness of the left eye "over the years," occurring six to seven times per year. In the same statement, he also said that he experienced these symptoms three to four times per day about two to four times over the past 36 years.
 
The Board notes that there is no medical evidence of record in support of the Veteran's claim.

The Veteran, as a layperson, is competent to report that he experiences ringing in his ears. However, the Veteran's credibility in reporting his medical history is in question. The Veteran did not report these symptoms or seek treatment for them until 34 years after separation from military service. He has made contradictory statements regarding how often he experiences these symptoms, as well as being patently incredible in his account of not having received a separation examination and not having been issued earplugs in basic training.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied. See Alemany, 9 Vet. App. at 519.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


